Citation Nr: 0113585	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for an acquired psychiatric 
disorder.  The veteran filed a timely notice of disagreement 
and his appeal has been perfected to the Board.


REMAND

The veteran's claim was denied as not well grounded.  There 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran asserts that his acquired psychiatric disorder 
originated in service.  Specifically, in his August 2000 
substantive appeal, the veteran argues that he suffered a 
latent schizotypal personality disorder that was aggravated 
in service, resulting in his current disorder.  

The veteran's service medical and personnel records could 
reasonably assist him in his claim.  There is not indication 
in the record that these records have been sought.

Under the new law, reasonable efforts must be made to obtain 
records (including private records) that the veteran 
sufficiently identifies, and the veteran must be notified if 
identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.  The Veterans 
Claims Assistance Act of 2000 also states, in pertinent part, 
that a VA examination must be provided when there is 
insufficient medical evidence to decide a claim.  Id.

The veteran has also reported receiving mental health 
treatment while in imprisoned at the Mercer Correctional 
Facility.  These records have not been associated with the 
claims folder.

The Board acknowledges the RO's efforts as demonstrated by 
providing the veteran with the March 2000 VA examination.  
However, the aforementioned VA examination was intended to 
support the veteran's October 1999 non-service connected 
claim and was completed without the benefit of the veteran's 
service medical records.  The March 2000 VA examination did 
not provide an opinion as to whether there was a relationship 
between the veteran's current acquired psychiatric disorder 
and any in-service psychiatric disorder or any incident of 
service.  Therefore, the new law requires a current 
examination.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination, including the denial of his claim.  See 
38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of an acquired 
psychiatric disorder, which have not been 
obtained to date, with special attention 
to his period of active service and the 
year following his discharge from service 
in April 1972.  These sources may include 
private medical records showing treatment 
of the claimed disability, fellow service 
personnel statements, lay statements, or 
personal testimony.  All information 
obtained should be associated with the 
claims folder.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran so notified.

2.  The RO should obtain and associate 
with the claims folder all pertinent 
medical records concerning psychiatric 
treatment originating from the Mercer 
Correctional Facility.  If the requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran so 
notified.

3.  The RO should contact the NPRC and, 
such other sources as provided in 
Adjudication Manual M21-1.  The RO should 
specifically request the veteran's 
service medical and personnel records.  
If the search of the veteran's service 
medical and personnel records should 
produce negative results, and there is a 
reasonable certainty that the records do 
not exists or further efforts to obtain 
the service medical records would be 
futile, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran so notified.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
acquired psychiatric disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND, 
and note such review in the examination 
report.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should diagnose all current 
psychiatric disorders.  Furthermore, the 
examiner should specifically consider and 
comment on the diagnoses of the March 
2000 VA examination and the June 2000 
Altoona VAMC evaluation.  

The physician should render an opinion, 
as to whether it is at least as likely as 
not that the veteran's current acquired 
psychiatric disorder is in any way 
related to his active military service or 
whether it is due to other causes.  If 
the examiner finds that the veteran's 
current psychiatric disorder is a 
disorder that pre-existed service, the 
examiner should indicate whether it is at 
least as likely as not the disorder was 
aggravated as a result of service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  The RO should also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



